

115 HR 2597 IH: West African Ebola Relief Act
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2597IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Ellison (for himself, Mr. Payne, Mr. Serrano, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo extend temporary protected status for certain nationals of Liberia, Sierra Leone, and Guinea
			 until November 21, 2018.
	
 1.Short titleThis Act may be cited as the West African Ebola Relief Act. 2.Extension of temporary protected status for nationals of Liberia, Sierra Leone, and GuineaNotwithstanding any other provision of law, in the case of any individual who is a national of Liberia, Sierra Leone, or Guinea, who was lawfully present in the United States under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) on May 19, 2017, such temporary protected status is extended for the period beginning on May 19, 2017, and ending on November 21, 2018.
 3.Effective dateThis Act shall take effect as if enacted on May 19, 2017. 4.Rule of constructionNothing in this Act restricts the authority of the Secretary of Homeland Security to extend the temporary protected status of an individual described in section 2 beyond November 21, 2018.
		